El Juez Asociado Se. Franco Soto,
emitió la opinión del tribunal.
Esta es una acción en reclamación de daños y perjui-cios.
El 15 de diciembre de 1921 el individuó Eleuterio Mah donado viajaba en una guagua en dirección de Santa Isabel a Ponce. La guagua se detuvo en el camino, situán-dose a su derecha, y al descender el citado Maldonado por detrás del vehículo y al tratar de cruzar la carretera, fuá arrollado por un automóvil que caminaba en dirección opuesta a la guagua y sufrió graves lesiones, falleciendo-poco después del accidente.
La demandante, alegando ser madre natural del inter-*226fecto y on su carácter de única y universal heredera, in-terpuso la demanda de este caso, fundándose, además: que Maldonado fué arrollado de súbito por el automóvil que guiaba el propio demandado como dueño, quién carecía de licencia para guiar vehículos de motor en Puerto Pico y lo conducía entonces a una velocidad excesiva, sin tocar bo-cina ni ninguna otra señal de aviso; que el demandado pasó su c'arro casi pegado a la guagua y no tuvo el debido cuidado ni tomó las precauciones razonables para garanti-zar la seguridad de vidas, y que Maldonado, a consecuen-cia del accidente, resultó gravemente herido, falleciendo po-cas horas después; y por último, que debido a la muerte de Eleuterio Maldonado, la demandante, que dependía de él exclusivamente en cuanto a su subsistencia, quedaba pri-vada de recibir durante el resto de su vida su asistencia pecuniaria, experimentando además grandes dolores físicos y angustias morales.
El demandado admitió el hecho de haber ocurrido el ac-cidente, pero alegando que se debió única y exclusivamente a la propia negligencia y descuido del interfecto.
El caso fué sometido a juicio; se practicó prueba por "una y otra parte, y la corte inferior dictó sentencia con-cediendo a la demandante la suma de $3,000 en concepto vde daños y perjuicios, y costas. La sentencia fué apelada y se señala la comisión de siete errores, de los cuales dos envuelven cuestiones de ley, y . los restantes se refieren a hechos que la corte inferior estimó probados.
Primer error. La opinión de la corte inferior sienta que la demandante'tiene reconocido su derecho a ejercitar esta acción confórme al artículo 61 del Código de Enjuicia-miento Civil, y el apelante sostiene que la enmienda del artículo 60 del propio cuerpo legal, tal como fué enmen-dado por la Ley núm. 77 de 20 de julio de 1921, se limita a las madres naturales cuando se trata de reclamar daños y perjuicios ocasionados a un hijo natural menor de edad, *227es decir, que la enmienda solamente debe entenderse estric-tamente en relación con el artículo 60 y, en cuanto a'l 61, debe seguir prevaleciendo la interpretación que esta Corte Suprema dió al citado artículo 60 en el caso de Díaz v. P R. Railway, Light & Power Co., 21 D. P. R. 78.
Aparte de que la legislatura expresó su intención cla-ramente al enmendar el artículo 60 del Código de Enjuicia-miento Civil, no creemos que fue necesario bacer la misma enmienda al subsiguiente artículo al tratar de los mayores de edad, toda vez que el texto del artículo 61, al hablar de herederos, tenía que referirse a lo ya establecido por nues-tra legislación común o ley substantiva en materia de suce siones, y de acuerdo con el artículo 913 del Código Civil, tal como fue enmendado en marzo 9 de 1911, el padre o madre natural sucede al' hijo natural reconocido.
Segundo error. Los precedentes de esta Corte Suprema son adversos a la cuestión planteada por el apelante. Morales et al. v. Landrau et al., 15 D. P. R. 782. En casos como el presente, no es necesario establecer el carácter de herederos de un litigante teniendo que recurrir previamente a la Ley de procedimientos legales especiales, aprobada en marzo 9, 1905, pudiendo, por consiguiente, alegarse tal ca-rácter en el mismo pleito y presentarse la evidencia per-tinente para probarlo. .En este extremo se ofreció prueba testifical y no fué controvertida, y no encontramos nada que nos indique que la corte inferior llegara a una conclusión errónea en tal sentido. Las declaraciones ofrecidas, de la propia demandante, alegando ser la madre del interfecto, y de un hermano de ésta, sin haber sido impugnadas, lejos de poderlas considerar como self-serving declarations son las que mejor podían servir de base a la conclusión a que llegó el juez inferior en ese extremo.
Tercero, sexto y séptimo errores. Estos tres errores po-demos considerarlos conjuntamente. El primero discute la negligencia del demandado, que la corte inferior estimó pro-*228bada; el segundo la negligencia contributiva del interfecto, que como defensa no fue apreciada; y el tercero se refiere a que la corte inferior incurrió en error al llegar a la con-clusión de que el demandado lia sido negligente por la mera falta de no tener licencia para guiar automóviles en Puerto Bico. Estos errores así alegados tienden a demos-trar que la corte inferior cometió manifiesto error al esti-mar y pesar la prueba que le fué presentada y bajo este aspéc'to estamos justificados para examinar dicha prueba y asegurarnos de la justicia del caso. Un principio que de-bemos tener por invariable en esta clase de acciones es que el actor no sólo debe demostrar la negligencia del causante del daño, sino también establecer la relación causal entre la negligencia y el daño realizado.
El accidente en este caso tuvo lugar ante varios testi-gos. El interfecto viajaba en una guagua acompañado por su concubina Cayetana Boche y un hijo de ésta; ve-nían, además, el chauffeur y el conductor. Estos fueron los testigos presenciales y sus declaraciones son las que nos pueden esclarecer las circunstancias que rodearon el caso y determinar la verdad de los hechos tal como ocurrieron.
La demandante, para probar su caso en relación con el principio que'citamos más arriba, se apoya; 1°., en la de-claración de Cayetana Boche, concubina del interfecto, que le acompañaba en el momento del accidente; y 2°., en que el demandado carecía de licencia para manejar automóvi-les en Puerto Bico. Pero no encontramos que la declara-ción de Cayetana Boche por sí sola arroje luz suficiente so-bre el hecho mismo del accidente para establecer clara-mente la negligencia- del demandado. Ella declara que es-taba de espaldas en el preciso momento de ocurrir el acci-dente y sus demás afirmaciones, por tanto, sólo pueden te-ner el efecto de meras conjeturas. Como parte esencial de su testimonio dicha testigo declaró;
*229“P. — ¿Dice usted que usted encontró a su marido boca abajo, en esta posición en la carretera? it. — Sí, señor. P. — ¿ Cerca de la guagua? E. — Delante del auto. P. — ¿Cerca de la guagua? E.— No, señor,- la guagua quedaba así a poco trecho y él ahí; él le sirvió de calzo al auto. P. — ¿Y paró el auto? E. — Sí, señor. P.— ¿De modo que el auto paró allí mismo? E. — Sí, señor. P. — ¿Por dónde le dió el golpe el auto? E. — Lo único que pude fijarme fué el golpe que le dió aquí, porque en lo demás no me fijé. P. — ¿La guagua venía de allá para acá por su derecha? E. — Sí, señor. P. — ¿Usted se apeó de la guagua y se dirigió al otro lado del ca-mino, cruzó la carretera? E. — Sí, señor. P. — ¿El auto iba de Ponce para G-uayama? Sí, señor. P. — ¿Usted vió las luces del auto? E. — Las vine a ver cuando estaba ahí. P. — ¿Entonces us-ted estaba de espaldas? E. — Sí, señor; estaba de espaldas. P.— ¿Usted lo que sintió fué el golpe? E. — Sí, señor. P. — ¿Y por eso fué que se viró? E. — No, señor; yo viré cuando sentí el ruido. P. — ¿Del auto que venía? E. — Sí, señor; porque estaba entretenida amarrando el lío para sacar unos chavos. P. — ¿Y sintió el ruido del auto que venía? E. — Sí, señor; pero cuando venía al lado mío, que quise huir porque venía cerca. ¿Venía muy cerca? E. — Sí, señor; pegado, sí yo estaba así en la orilla. P. — ¿Y dónde e'staba el lío? E. ■ — -Delante de unos burros de arena que hay. P. — ¿De los bordes de la cuneta, de la zanja de la carretera? E. — Sí, señor. P. — Y ahí fué donde le dió y su marido le servio de cuña al carro? E. — Si, señor; yo estaba soltando el lío y con el mismo golpe que quise virar ligero, me fui de lado para encima del burro de arena.”
Después de este deficiente testimonio, era lógico que los que podían ayudar a esclarecer los hechos eran el chauffeur y el conductor (cobrador) de la guagua. Estos testigos presenciales son los que afirman que el-demandado cami-naba su auto a poca velocidad y sostienen que avisaron al finado advirtiéndole el peligro del automóvil, que se acer-caba. Sus declaraciones tienen suma influencia en la deci-sión de este caso. El testigo Carlos Morales, chauffeur de la guagua, en parte dice:
“E. — Pues esa tarde veníamos del Pastillo para Ponce y en el puente del Inabón encontramos una señora, un niño y un señor, mandaron a parar la guagua y como es- un vehículo de pasajeros, *230paré, dijeron que los trajésemos no sabíamos con qué dirección .y al llegar a la Calzada se desmontó la señora, desmontó un niño y unos paquetes que tenía y los puso al lado de la carretera así; el señor ese que venía en la guagua se quedó dándome una moneda de diez centavos para cobrar el pasaje, que como él me conocía luego des-pués me daría algo más. * * * R. — Ofreciéndome una moneda de diez centavos, pero como el sitio era corto yo le dije: no vale nada; y me dijo: cójala; y le dije al cobrador: pues acéptala, y le aceptó la moneda, pero al salir del sitio donde estaba hablando con nosotros para desmontarse, se veía la luz del carro cerca de la guagua y se le advirtió: no se desmonte que viene un auto, y no vaciló en desmontarse y cruzar el camino. P. — ¿Y qué le ocu-rrió al cruzar el camino? R. — El auto le dió un golpe. P. — ¿Fué al tirarse él del carro? R. — Al desmontarse de la guagua, al lado izquierdo de la guagua. P. — ¿Era obscuro o era de día? R. — Ya estaba obscuro. P. — ¿Traía luces ei carro? R. — -Traía. P. — ¿Bue-nas luces. R. — -Buenas. P. — ¿Se veían perfectamente? R. — Sí, se-ñor. P. — ¿Es camino recto ese? R.- — -Recto. P. — ¿Usted oyó el automóvil, la bocina del automóvil? R. — Una bocina que apenas se oía, no era muy fuerte. P. — ¿Pero usted oyó la bocina? R. — Sí, señor; parece que era un klaxon que mayormente no tenía fuerza. # * * p — ¿Pero llegó a correr? R. — Trató de correr al desmon-tarse para cruzar. P.- — ¿Qué fué lo que hizo él? R. — Al desmon-tarse salió corriendo para el otro lado, a avanzar a cruzar al au-tomóvil.”
Y la declaración de Gonzalo Martínez, cobrador de la guagua, también, en la parte que consideramos más esen-cial, dice:
“P. — Sírvase exponer a la Hon. Corte detalladamente lo que usted sepa. R. — Nosotros veníamos del Pastillo para Ponce; más allá del puente Inabón nos mandó parar una gente que era un señor, una señora y una niña, nos paramos, se montaron y llegando a la Calzada mandaron parar, paramos, se desmontó la -señora con la niña y la puso al lado de la carretera, después vino a buscar un lío que llevaban, cogió el lío y lo puso allá y se puso a esperar al señor, entonces el señor sacó una moneda de diez centavos para dárnosla, pero como era una cosa mínima le dijimos que no valía nada, pero tanto dijo: cojan eso, hasta que le cogí yo los diez centavos, entonces, al tiempo de él tirarse veo yo que viene el carro y *231le dije: no se tire que abí viene tin carro, pero como él iba esman-dado a tirarse, se tiró y vino el carro y le dió. P. — i El carro traía luz? E. — Traía luz. P. — ¿Se vieron las luces? E. — Sí. '* * * P. — ¿Cuando él hablaba con usted sobre los diez centavos, estaba de frente hacia donde venía el auto? E. — Sí, señor. P. — ¿Lo po-día ver perfectamente? E. — Lo podía ver. P. — ¿Y cuando él se viró, se viró para bajar rápidamente? E. — Sí, señor. P. — ¿Fué cuando ustedes le gritaron? E. — Sí, señor. P. — ¿Cuando ustedes le gritaron fué cuando él se iba a bajar? E. — Sí, señor; cuando iba esmandado para abajo. P. — ¿No cuando hablaba con usted? E. — No, señor. P. — ¿Cuando él hablaba con usted se veía el res-plandor del auto? E. — Sí, señor.”
Estas son las declaraciones que nos refieren cuáles fue-ron las actuaciones del finado en los precisos momentos de ocurrir el accidente, y ellas son las que nos dice que la im-previsión y descuido del interfecto hicieron de su muerte un accidente desgraciado. Es verdad que dichos testigos no podían asegurar que el interfecto oyera la advertencia-que le hicieron del. peligro que corría, y que uno de los- tes-tigos dice que se le hizo a gritos, pero ambos testigos divi-saron el automóvil que venía a distancia, fijando su aten-ción y a medida que se acercaba a la guagua, por la pro-yección de sus luces y el toque del Háoson oído por uno de-ellos, y por tal razón se dieron perfecta cuenta del peligro avisándolo a Maldonado.
Pudiera ser que el interfecto no podía ejercitar su oído por el ruido que mantenía el motor de la guagua que per-manecía funcionando, pero hay que presumir que de otro modo él tuvo que ejercitar su vista para ver lo que otros vieron, pues nada anormal se ha demostrado en cuanto a sus funciones visuales, pudiendo ver la claridad que pro-yectaban los faroles del auto- alumbrando el camino y cuya intensidad tenía que aumentar en razón directa de la dis-tancia en su acercamiento al sitio en que estaba parada la guagua. En este punto es que surge la discusión relativa a la negligencia contributoria que el apelante imputa al in-*232terfeeto y en donde hemos podido ver de un estudio de las autoridades y la jurisprudencia, que las controversias más violentas han airado sobre la cuestión de si el demandante debe probar que el mismo estaba libre de negligencia o si el demandado es quien lleva el peso de tener que probar que el accidente fué debido a la negligencia del deman-dante.
Sin embargo, ya esta corte se ha inclinado antes de ahora del lado de la regla que establece que la obligación de probar la negligencia contributoria incumbe al deman-dado, y Conforme a este principio se dijo en el caso de Rosado v. Ponce Railway and Light Co., 20 D. P. R. 584:
“En primer lugar, la obligación de probar la negligencia con-tributoria incumbe al demandado. Es una cuestión de defensa. Esta es la regla en la Corte Suprema de los Estados Unidos, en las -Cortes Federales y en las cortes de la mayoría de los estados. Es una regla más sabia que aquella que impone la obligación al demandante y su sabiduría ha sido aprobada por Thompson en su obra sobre Negligencia, párrafo 366, y por otros autores.”
Y en la misma doctrina se insiste en el caso de González v. Malgor, Luiña y Cía., 29 D. P. R. 106, diciéndose: “Y de acuerdo con la jurisprudencia establecida la negligencia contributoria del demandante es una defensa que incumbe alegar y. probar al demandado.”
La cuestión, sin embargo, de si un demandante ejerció el debido cuidado, aunque es en su forma una proposición afir-mativa, no significa necesariamente que había de probarse por un testimonio también afirmativo dirigido directamente a sostenerla. Eso mismo puede ser deducido de las circuns-tancias que han concurrido en el caso. Pero en el presente no sólo no se desprende de la prueba directa aportada por el demandado que el interfecto fué cuidadoso o prudente al cruzar la carretera, sino que tampoco se deduce tal pru-dencia o cuidado de las circunstancias -que concurrieron en el accidente. Por el contrario, aparece de la prueba que *233las condiciones en qne se verificó el accidente fueron de tal naturaleza que si el interfecto hubiera ejercido el más ordi-nario cuidado, lo hubiera evitado. Si el no pudo oir el toque de bocina del auto que se acercaba, si también ocu-rrió lo mismo no oyendo el aviso del peligro que el chauffeur y el conductor le dieron debido al ruido que bacía el motor de la guagua, él tuvo que ver, sin embargo, dado la obscuridad de la nocbe, la proyección de las luces del au-tomóvil que se acercaba, toda vez que según los testigos el interfecto estaba de frente a la dirección del carro que venía y más que nada porque dicbo interfecto no bien pagó al conductor bajó precipitadamente y trató de cruzar la ca-rretera corriendo. De todo eso se desprende que él se dió cuenta de que un automóvil iba a cruzar y él trató de ganar tiempo haciéndolo primero. No era posible suponer enton-ces que el demandado se diera cuenta de la inconsciencia del peligro en que incurría el interfecto al intentar atrave-sar la carretera en el instante en que el automóvil pasaba por el lado de la guagua, o de su inhabilidad, si la había, para evitarlo. No nos bastaría presumir que el instinto, de conservación del interfecto sería el único motivo para de-cir que él obró con el debido Cuidado, porque precisamente la impremeditación o inadvertencia en los casos que ocu-rren accidentes es la negación de aquella presunción. La prueba directa o las circunstancias son las que pueden dar-nos el conocimiento de los hechos tal como ocurrieron, y en este caso la impresión justa que recibe nuestra concien-cia de juzgador al pasar sobre la prueba en conjunto es que el interfecto atravesó el camino con conocimiento del peligro y sin que diera tiempo al demandado para descu-brirlo y evitarlo si prácticamente hubiera sido posible.
Parecería, sin embargo,- que debiéramos haber prescin-dido de las conclusiones a que antes hemos llegado, to-mando en consideración solamente el hecho alegado y no *234controvertido de que el demandado carecía de licencia para manejar automóviles en Puerto Eico al tiempo del acci-dente, sosteniendo de este modo el apelado que tal omisión Constituye negligencia per se. No hay duda de que el ar-tículo 5, apartado (a), de la Ley núm. 75 “para reglamen-tar el uso de vehículos en Puerto Eico, etc.,” aprobada en marzo 13, 1916, dispone la prohibición de manejar un ve-hículo de motor a ninguna persona que no haya obtenido una licencia para ello; y que asimismo, al disponer el apar-tado (b) los requisitos que se deben llenar para obtener la licencia, la ley ha tenido por objeto proteger y garantizar a las personas y a la propiedad contra accidentes. Pero el punto de vista que presenta el apelado no es concluyente por ser absoluto. El consensus de opinión en la jurispru-dencia parece establecer el principio de que la operación de un automóvil sin licencia, en violación del estatuto, se con-sidera prueba prima facie de negligencia, pero si de un ac-cidente resultan daños, debe aparecer una relación de causa y efecto entre la violación de la ley en tal respecto y el daño causado.
En el caso de Paz v. Bonet, 30 D. P. R. 922, si bien otras fueron las circunstancias que determinaron la respon-sabilidad del demandado, se dijo, no obstante, aunque inci-dentalmetíte, lo siguiente:
“Pero si a esto se añade la falta de licencia para el manejo de un automóvil, circunstancia que aisladamente puede ser objeto de responsabilidad exigible en caso de accidente por la persona que sufre el daño, entonces tendríamos que además se alegaría prima fade determinada circunstancia que por sí constituiría negligencia haciendo responsable al demandado por los daños causados.”
Aun en Massachusetts, que se aparta de la regla general de que el hecho de no hacerse la inscripción de un vehículo de motor no se considera como la causa próxima de un daño y que no afecta al derecho de reclamar, dicho *235Estado sigue la regia general en casos que envuelven la falta de licencia de chauffeur consistente dicha regla, en que la ausencia de tal licencia no puede imputarse como fun-damento de responsabilidad en el caso de que la máquina cause un daño a otro viajero, a no ser que la falta de la licencia tenga relación con el accidente debido a la impe-ricia del chauffeur. “Iíuddy on Automobiles,” 5a. edición, pág. 270.
La jurisprudencia es abundante en tal sentido. La cita que hace la misma apelada del caso de Austin v. Rochester F. B. Co., 181 N. Y. Supp. 275 (1920), es una de las más saludables doctrinas que hemos podido examinar en ese res-pecto. En ese caso se dice:
“El objeto de la ley disponiendo que todo chauffeur debe te-ner una licencia era proteger al público contra los conductores in-competentes, y, por tanto, el dar empleo a un chauffeur que no tenía licencia se relaciona con el cuidado que el demandado debe ejercer hacia el demandante en el manejo de su carro. Si una compañía ferroviaria permitiera que un hombre que carecía de li-cencia de maquinista condujera un tren de pasajeros que chocó con otro tren, esto constituiría prueba de la falta de cuidado ordi-nario de parte de la compañía, para someter al jurado en cuanto a la cuestión de la responsabilidad de la misma. Si el médico encargado de un hospital privado permitiera a una persona sin li-cencia como cirujano, hacer una operación a un paciente que re-quería habilidad profesional dando por resultado una actuación errónea, sería prueba, hasta cierto punto, de falta del debido cui-dado por su parte, que pudiera someterse al jurado acerca de la cuestión de su responsabilidad. La prueba no sería concluyente, y podría ser totalmente destruida por prueba de competencia; sin embargo, por sí sola, necesitaría una explicación y constituiría negligencia prima, facie. De igual manera, el dejar de emplear un chauffeur con licencia en este caso, constituye en cierto modo prueba de negligencia, que puede anularse mediante otra prueba demostrativa de que no obstante que el chauffeur no tenía licencia era del todo competente y no responsable por el choque. No es una cuestión inmaterial como el no conseguir una licencia de au-tomóvil, que no puede tener ninguna relación con la operación de *236un carro. La infracción • de la ordenanza es, por consiguiente, prueba prima facie de negligencia que debe someterse al jurado en relación con los demás hechos del caso para determinar la respon-sabilidad última.”
“Ha habido considerable discusión en los casos respecto a la responsabilidad por daños causados a personas que corren por la carretera en un automóvil que no ha sido inscrito como lo exigre la ley, y se ha tratado de establecer algunas distinciones sutiles. Es, por supuesto, un principio general de ley, que una persona que ejecuta un acto ilegal no queda por ello necesariamente sin la pro-tección de la ley, y por el mero hecho de ser un infractor de la ley no está impedido de poder obtener una reparación por el daño que pueda ella sufrir, ni tampoco es responsable por el daño que pueda causarse a otra persona. Para -que quede ella fuera del al-cance de la ley a los fines de poder recobrar o que pueda dictarse sentencia contra ella, el acto ilegal debe tener relación con el daño causado.” 2 R. C. L. 1208.
“La mera omisión del conductor de un automóvil a tener la licencia estatutaria al estropear su carro a un viandante en el ca-mino, no le hará responsable por el daño causado, a menos que dicha omisión tuviera alguna relación con la causa de la lesión.” (Nancy E. Lindsay et al. v. Angelo Cecchi, 35 R. L. A. (N. S. pág. 699).
¿Qué hecho o circunstancias demuestran la relación causal entre la omisión del demandado por su carencia de li-cencia y la muerte de Maldonado? La razón que nos da el apelado es que si dicho demandado hubiera obtenido su li-cencia hubiera recibido una copia de la Ley núm. 75 y ac-tuado de acuerdo con sus disposiciones. Pero un razona-miento en tal forma no tendría más valor que una cuestión de principio y nos podía conducir al absurdo de que el mero he-cho de tener licencia podía considerarse a sensu contrario como una presunción concluyente de haberse actuado con la debida diligencia cualquiera que fuera la forma en que ocu-rriera un accidente. Ni uno ni otro extremo presentan una buena doctrina, pues así como la mera tenencia de una li-cencia para guiar un automóvil no hace inmune al que causa *237Tin daño en caso de accidente, el hecho contrario, por falta de licencia, no implicaría por sí solo negligencia y sí más bien negligencia prima facie, sujeta a prueba en Contrario o a las resultas de los demás hechos o inferencias que pue-dan demostrar la relación causal de la falta de licencia y el accidente. En conexión con esto, y tomando en conside-ración la prueba en este Caso, nada nos indica que el acci-dente hubiera cambiado en su forma ni en sus efectos, asu-miendo que el demandado estuviera provisto de su licen-cia. La prueba no nos ha convencido que ninguna de las demás regulaciones de la ley para manejar automóviles fue quebrantada. El hecho de haber podido parar el automó-vil el demandado casi en el acto del choque, sirviéndole “de calzo” el interfecto, según expresión de la testigo Ca-yetana Soche, evidencia palmariamente la poca velocidad del carro. La única duda es si realmente el demandado tocó bocina. Pero este extremo lo afirma el chauffeur de ,1a guagua y así corrobora la afirmación del demandado de que clió el correspondiente toque de bocina avisando la pro-ximidad de su carro; y asimismo, puede quedar explicado el haber parado el automóvil acercándose a la guagua por el hecho de existir al lado opuesto unos montones de arena en donde junto a ellos estaba Cayetana Soche atando unos “líos” y de espaldas al sitio del suceso.
Todos esos detalles que podemos considerar como esla-bones que entrelazan la cadena de los hechos ocurridos, no establecen presunción alguna que implique la incompetencia del demandado para manejar su automóvil, ni por tanto la relación causal de su falta de licencia con el accidente. Nuestra convicción es más bien que tales detalles corrobo-ran-las manifestaciones del demandado, quien declara que es un ingeniero, con experiencia en el manejo de automó-viles por haber sido autorizado en otros estados.
Por las razones expuestas, la sentencia debe ser revo-*238cada y dictarse otra declarando sin lugar la demanda, sin especial condena de costas.

Revocada la sentencia apelada y sin lugar la demanda, sin especial condena de costag.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y HutcMson.